Citation Nr: 1333456	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, including combat service in the Republic of Vietnam and his decorations the Combat Infantryman Badge and the Air Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied service connection for PTSD and to an award of a TDIU.

The Veteran's claim for service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 statement to the Board, the Veteran's representative asserted that VA outpatient treatment records reflect "a diagnosis of PTSD" and "PTSD traits".

In a March 2013 Supplemental Statement of the Case, the RO asserts that it reviewed electronic copies of outpatient treatment records from San Juan VAMC dated from May 2011 to January 2013 on VBMS.

A March 2009 letter from Dr. N. Ortiz indicates that the Veteran received private psychiatric treatment.  In her March 2009 letter, Dr. Ortiz reports that the Veteran should be carefully evaluated because it is more probable than not that because of his persistent re-experience of trauma, efforts to avoid recollection of trauma and hyperarousal he could be presenting PTSD.

As none of the aforementioned private records are included in the Veteran's claim file, on Virtual VA, or VBMS, further development is required under 38 C.F.R. § 3.159 (c).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records for the Veteran, to include those from San Juan VAMC.  

Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of a psychiatric disorder, to include any treatment by Dr. N. Ortiz.

If such records are unavailable, the Veteran's claim file should be clearly documented to that effect and the Veteran should be notified in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Thereafter, and after completing any additional development deemed necessary, readjudicate the issue on appeal.  If either of the benefits sought on appeal remain denied, the Veteran should be issued a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

